Citation Nr: 0119864	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  This appeal arises from a November 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Pittsburgh, Pennsylvania, regional office (RO). 

In May 2001, a hearing was held in Pittsburgh, Pennsylvania, 
before the Board member making this decision, who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 and Supp. 2001). 


FINDINGS OF FACT

1.  A July 1969 rating decision denied service connection for 
a back disorder on the basis that there was no evidence of a 
current disability; the veteran was provided notice of the 
denial of benefits, but he did not appeal.

2.  The evidence added to the record since July 1969 showing 
diagnoses of back pathology, including degenerative disc 
disease and degenerative changes, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the July 1969 denial of service 
connection for a back disorder is new and material and the 
veteran's claim for service connection for that benefit has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1969 rating decision denied service connection for a 
back disorder on the basis that there was no evidence of a 
current disability.  Following notification of the denial of 
benefits, the veteran did not submit a timely notice of 
disagreement, and that decision became final.  Thus, the 
issue of service connection for a back disorder may only be 
reopened by submission of new and material evidence.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

When the claim was previously denied, the evidence did not 
contain evidence of current back pathology.  This was the 
basis for the denial, and that is the issue currently at 
hand.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  To 
be new and material, the evidence would have to contain 
objective evidence of postservice treatment and/or a 
diagnosis of a back disorder.

The evidence added to the record since July 1969 includes 
private treatment records that include findings of 
degenerative disc disease and degenerative changes to the 
lumbosacral spine.  The evidence received since the previous 
denial demonstrates that the record now contains medical 
evidence showing a current diagnosis of a back disorder.  
Because the record did not previously contain such evidence, 
the private medical records are new and material as they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a back disorder is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder 
has been reopened.


REMAND

The veteran contends that he has a current chronic back 
disability that began during his period of service.  Review 
of the service medical records indicates that the veteran 
complained of back pain in January 1967.  An orthopedic 
consultation in February 1967 found no significant 
abnormalities on X-ray.  Examination showed normal range of 
motion, with complaints of pain on extension.  There was 
tenderness to the base of the right paraspinals and right 
gluteus maximus.  Neurologic evaluation was normal, with 
straight leg raising 90 degrees.  The impression was 
myositis.  In March 1967, examination showed complaints of 
pain to the right of lower spine, with no limitation of 
motion, no spasm, and no tenderness to the spinous process.  
Spine examination was noted as normal on the service 
separation examination in June 1967.

Following service, a VA examination in October 1967 did not 
diagnose a back disorder.  The veteran was able to raise on 
heels and toes, and to stoop and squat.  Straight leg raising 
was normal.

A VA examination in June 1969 included a negative lumbosacral 
spine X-ray.  Examination described no evidence of spasm or 
points of tenderness.  There was normal range of overall 
mobility, with equal and excellent straight leg raising.  The 
diagnosis was history of low back pain.

In March 1976, the veteran complained of low back pain which 
began while playing basketball two weeks earlier.  Acute 
lumbosacral sprain, and possible discogenic disease were 
diagnosed.  There were complaints of back pain in August 
1985, and lumbosacral strain was noted in February 1990.  

Magnetic resonance imaging (MRI) in February 1996 showed mild 
diffuse bulging of the L4-5 disc, central rightward bulging 
of L5-S1 disc consistent with a focal disc herniation and 
seen to be associated with osteophytic spurring of 
degenerative disc disease.  

MRI in October 1997 showed advanced degenerative disc disease 
at L5-S1 with five millimeter retrolisthesis of L5 on S1.  
Mild degenerative change at L4-5 was also shown.  No disc 
herniations were identified.

The record contains no medical evidence from 1969 to 1976.  
The veteran testified that he served in the National Guard in 
Pennsylvania in the early 1970's.  Thus the National Guard 
medical records may be pertinent to his claim and should be 
obtained.

After obtaining those records, and any other relevant records 
identified by the veteran, the RO should have the claims 
folder reviewed by a VA physician.  The physician should 
review the complete records, including the service medical 
records, and provide an opinion as to whether or not any 
current back pathology is related to the inservice 
complaints.  If deemed appropriate by the physician, the 
veteran should be examined.

VA is obligated under the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. § 5103A (West Supp. 2001), to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  This 
assistance includes the duty to obtain relevant records and 
to provide a medical examination or obtain a medical opinion 
when such examination or opinion is necessary to make a 
decision on the claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to obtain and 
associate with the claims folder the 
complete National Guard medical records 
of the veteran from the Adjutant General 
of Pennsylvania.  The veteran should also 
be asked to identify any other relevant 
medical records which may exist; the RO 
should obtain such records.

3.  Following the above, a VA physician 
should review the complete medical 
records in this case, including the 
service medical records and the October 
1967 and June 1969 VA examination 
reports, and provide an opinion as to 
whether it is likely, unlikely, or as 
likely as not that the veteran's current 
degenerative disc disease and/or 
degenerative changes of the lumbosacral 
spine are related to the inservice 
complaints noted in the service medical 
records in 1967.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
physician prior to preparation of the 
report.  Should the physician determine 
that an examination of the veteran is 
required, such examination should be 
scheduled.  The physician is specifically 
directed to review the above summary of 
the medical record as well as the records 
referred to above. The physician's report 
of examination should include complete 
rationale for the conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the physician's report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000). 

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for a back disorder.  
If the outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

